Barnes, Judge,
concurring specially.
While I concur in the judgment affirming Bowden’s conviction of aggravated assault, I do not agree with all of the majority’s Batson analysis in this case. Accepting for argument’s sake the numbers stated in the colloquy between the court and counsel, the majority indicates that Bowden failed to make a prima facie case of discrimination because the percentage of the seated panel was greater than the percentage of the jury pool. A lower percentage of minority members in the seated jury than in the available pool is not required to establish a prima facie case. Davis v. State, 263 Ga. 5, 7 (10) (426 SE2d 844) (1993); Berry v. State, 263 Ga. 493 (435 SE2d 433) (1993). Therefore, I concur specially.